In a matrimonial action in which the parties were divorced by a judgment dated July 16, 1986, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Falanga, J.), dated February 9, 2000, as denied his motion to terminate his maintenance obligation, and imposed a sanction upon his attorney.
Ordered that the appeal from so much of the order as imposed a sanction upon the plaintiffs attorney is dismissed, as the plaintiff is not aggrieved thereby (see, CPLR 5511; Rodriguez v Pontillo, 278 AD2d 400); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly denied the plaintiffs motion to terminate his maintenance obligation, as he failed to demonstrate a change of circumstances that would warrant such relief (see, Flapper v Flapper, 204 AD2d 518, 519). Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.